Citation Nr: 0101175	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-00 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for fungal infection of 
the hands and the feet.

2.  Entitlement to service connection for chronic night pain.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for clubbing of the 
hands.

4.  Entitlement to service connection for residuals of cold 
injury and frostbite, with residual peripheral neuropathy.

5.  Entitlement to service connection for arthritis of the 
hands and feet.

6.  Entitlement to service connection for Raynaud's 
phenomenon (claimed as a circulatory problem).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and father.


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from February 1986 to 
March 1995.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which denied the benefits sought 
on appeal.  

The Board notes that in a November 2000 hearing before the 
undersigned Member of the Board, the veteran raised 
additional claims for entitlement to service connection for 
arthritis of the knees, and for residuals of nitrate 
poisoning, to include residual clubbing and peripheral 
neuropathy.  Those issues have not been developed for 
appellate review and are hereby referred to the RO for 
appropriate action.

The issues of entitlement to service connection for residuals 
of cold injury and frostbite, with residual peripheral 
neuropathy; arthritis of the hands and feet; and Raynaud's 
phenomenon (claimed as a circulatory problem), are addressed 
in the REMAND portion in this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claims for entitlement to service 
connection for a fungal infection of the hands and feet, and 
for chronic night pain, has been obtained by VA.

2.  The medical evidence does not demonstrate that the 
veteran currently has a chronic fungal infection of the hands 
and feet.

3.  The medical evidence does not show that the veteran has 
any current disease or disorder associated with his 
complaints of chronic night pain.

4.  An unappealed August 1995 rating decision denied service 
connection for clubbing of the hands.  

5.  The evidence associated with the claims file following 
the August 1995 rating decision is either cumulative or 
redundant of evidence already of record, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  A fungal infection of the hands and the feet was not 
incurred or aggravated by active military service.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107); 38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (2000). 

2.  Chronic night pain was not incurred or aggravated by 
active military service.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107); 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(2000). 

3.  The August 1995 rating decision that denied service 
connection for clubbing of the hands, was final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

4.  Evidence associated with the veteran's claims file 
subsequent to the August 1995 rating decision is not new and 
material with respect to the issue of entitlement to service 
connection for clubbing of the hands, and that claim is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection.

As a preliminary matter, effective November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107)("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds that even though this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claims, and the 
RO has made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  Moreover, 
the veteran has been provided with several VA examinations.  
As such, the Board concludes  that the duty to assist has 
been satisfied, and the Board will proceed with appellate 
disposition on the merits.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records do not show any 
evidence of a fungal infection of the hands and the feet, or 
a disorder manifested by chronic night pain.  The post-
service medical evidence is also silent for any findings of a 
fungal infection of the hands and feet.  In August 1995, the 
veteran underwent several VA examinations, including a 
general medical examination and a skin examination.  Those 
examinations were negative as to any findings of a fungal 
infection.  In an August 1998 VA examination for the skin, 
the veteran was questioned regarding any skin disease, and 
reported that he had never had a skin disease.  Physical 
examination did not reveal any skin disorders in the groin, 
feet, soles, hands, or other parts of the body.  The 
diagnosis was normal skin.  

As to the veteran's claim for service connection for chronic 
night pain, complaints of pain alone are insufficient to 
warrant service connection without an underlying diagnosis 
and medical evidence of a relationship to service.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  In 
the present case, there is no medical evidence from any of 
the VA examinations or other medical evidence that points to 
a disorder or disease process associated with the veteran's 
complaints of chronic night pain. 

In an October 1998 rating decision, the RO denied the 
veteran's claims for service connection for a fungal 
infection of the hands and feet and for chronic night pain on 
the basis that there was no medical evidence of a current 
diagnosis of a fungal infection of the hands and feet and/or 
for a disorder or disease process manifested by night pain.  
Although the RO denied those claims as not well grounded, 
which as noted earlier in this decision is no longer a valid 
requirement for establishing claims for service connection, 
see VCAA, supra, medical evidence of a current disorder 
remains an inherent requirement in a claim for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in the absence of proof of a present disability there 
can be no valid claim).  Here, several VA examinations were 
negative for any diagnoses of a fungal infection of the hands 
and feet, or for chronic night pain. 

In November 2000, the veteran testified at a hearing before 
the undersigned Member of the Board.  He stated that he 
currently experienced some splitting of his fingernails and 
toenails.  He indicated that the wearing of constricting 
shoes during service aggravated his nail beds.  In regard to 
his claim for chronic night pain, the veteran stated that 
most of the pain was in his knees or hands, and he constantly 
had to move his legs at night in bed because they hurt.  The 
veteran stated that he had only received treatment from VA 
doctors, and that the pain was spreading to other joints.  
The veteran indicated that he did not have a fungal infection 
of the hands and feet or night pain prior to his active duty 
service.  

The Board has reviewed all the evidence of record, as 
summarized in pertinent part above, including the veteran's 
statements and testimony.  However, in the absence of medical 
evidence that the veteran has currently diagnosed disorders 
associated with the claimed disabilities, the record affords 
no basis to grant service connection.  The Board recognizes 
that the veteran's wife is a licensed practical nurse (LPN); 
however, her testimony did not specifically address 
statements regarding the presence of a current fungal 
infection or chronic night pains.
 
The veteran has been informed as to what type of evidence is 
needed to establish his claim.  In the absence of medical 
evidence of current findings of a fungal infection of the 
hands and feet, and/or a disorder associated with complaints 
of chronic night pain related to the veteran's active 
military service, the appeal for service connection for those 
disorders must be denied.  

II.  New and Material Evidence.

The veteran also claims service connection for clubbing of 
the hands.  In an August 1995 rating decision, the RO denied 
service connection for clubbing of the hands on the basis 
that there was evidence that the veteran's clubbing was a 
constitutional or developmental abnormality.  The veteran was 
notified of that decision and his appellate rights by VA 
letter dated in September 1995.  The veteran did not initiate 
a timely appeal as to that decision, and it became final.  
See 38 U.S.C.A. § 7105(a)(c).

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2000).  When a 
veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see The Veterans Claims Assistance Act 
of 2000, supra, (eliminates the concept of a well-grounded 
claim).

As previously noted, the basis for the denial of service 
connection in the August 1995 rating decision was that there 
was medical evidence of record indicating that the veteran's 
clubbing was a constitutional or developmental abnormality 
and was not subject to service connection.  38 C.F.R. 
§ 3.303(c).  Evidence present at the time of the August 1995 
rating decision included the veteran's service medical 
records and August 1995 VA examination reports, which 
contained evidence of clubbing.  Evidence associated with the 
veteran's claims file subsequent to the August 1995 rating 
decision includes a VA examination dated in August 1998, 
which contains a diagnosis of clubbing of the fingers and 
toes.  Additionally, the record contains a transcript of a 
hearing held in November 2000, before the undersigned Board 
member.  As to this issue, the veteran testified about the 
clubbing and swelling in his hands.  The veteran's wife 
testified that the veteran's feet and hands were always cold.

The Board finds that the evidence associated with the 
veteran's claims file subsequent to the August 1995 decision 
is not new and material, and there is no basis to reopen the 
veteran's claim for service connection for clubbing.  The 
recent evidence of record may be new, in that it was not 
previously of record, but it is essentially cumulative or 
duplicative of evidence already of record.  In that regard, 
the evidence of record at the time of the August 1995 rating 
decision included findings of a current diagnosis of 
clubbing, as well as findings that the disorder was 
constitutional or developmental.  However, there was no 
evidence indicating that clubbing was incurred or aggravated 
during the veteran's active military service.  Notably, such 
evidence has not been added to the claims file.  Rather, the 
"new" evidence merely reiterates a current diagnosis of 
clubbing.  As such, the Board finds that the "new" evidence 
of record is not material, and thus, not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a).  

The Board does not question the credibility of the veteran's 
testimony that he currently has clubbing in his hands, and 
that he did not have a problem with clubbing prior to 
entering active military service.  However, such testimony is 
not "new" evidence as it is essentially duplicative of the 
veteran's contentions at the time of the prior final denial 
of his claim for service connection.  Reid v. Derwinski, 2 
Vet. App. 312 (1992).  Moreover, the veteran's statements are 
not "material" evidence since, as a layman, he is not 
competence to give a medical opinion on the diagnosis or 
etiology of a disorder, and his statements on such matters do 
not constitute material evidence to reopen his claim for 
service connection.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Although she is a licensed practical nurse (LPN) the 
testimony from the veteran's wife was in regard to the 
veteran having symptoms similar to that attributable to cold 
weather injuries.  She did not coffer testimony as to the 
etiology of his clubbing.  As such, her testimony may not 
serve as a basis to reopen.  In short, for the reasons 
described, the Board finds that new and material evidence has 
not been presented to reopen the veteran's claim for 
entitlement to service connection for clubbing, and the 
appeal is denied. 

ORDER

Service connection for a fungal infection of the hands and 
the feet is denied.

Service connection for chronic night pain is denied.

New and material evidence has not been presented to reopen a 
claim for service connection for clubbing of the hands, and 
the appeal is denied.


REMAND

The veteran has also appealed his claims for entitlement to 
service connection for residuals of cold injury with 
frostbite, with residuals of peripheral neuropathy, for 
arthritis of the hands and feet, and for Raynaud's phenomenon 
(claimed as circulatory problems).  Although prior to 
November 9, 2000, persons submitting claims for VA benefits 
had the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim was 
well-grounded, 38 U.S.C.A. § 5107(a)(West 1991), the VCAA 
removed this legal requirement. In light of the amended law, 
which is more favorable to the veteran than the prior law, 
the Board finds that additional development must be completed 
in this appeal before a final appellate disposition.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) (when a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply). 

The claims file contains post-service medical evidence of a 
diagnosis of Raynaud's phenomenon, not related to cold 
injury, as well as a diagnosis of peripheral neuropathy, 
likely secondary to status post cold injury and arthritis.  
However, the Board finds no clear evidence that the veteran 
currently has residuals of cold injury or arthritis.  
Moreover, the relationship of such disorders, if any, to 
service, is unclear based on the evidence of record.  

According to the VACC, VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim.  In the case of a claim 
for disability compensation, the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion.  Pub. L. No. 106-475, § 5103A(d)(1).  Such an 
examination is necessary if there is competent medical 
evidence of a current disability and evidence that the 
disability may be associated with the claimant's active duty, 
but the record does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  Pub. L. 
No. 106-475, § 5103A(d)(2).

The Board does not find that the current record satisfies the 
heightened duty to assist law, set forth in the VCAA.  In 
particular, the Board finds that the veteran should be 
afforded a VA medical examination  and nexus opinion 
regarding residuals of cold injury, peripheral neuropathy, 
arthritis, and Raynaud's phenomenon.  Accordingly, the case 
is REMANDED to the RO for the following action:   

1.  The veteran should be afforded a VA 
examination(s) to ascertain the nature 
and extent of residuals of cold injury, 
peripheral neuropathy, arthritis of the 
hands and feet, and Raynaud's 
phenomenon.  The examiner should be 
provided with the claims file, 
including this decision, for review in 
connection with the examination.  All 
necessary test should be conducted.  
The examiner should be requested to 
render an opinion as to the following:  
1) whether the veteran currently has 
residuals of cold injury, peripheral 
neuropathy, arthritis of the hands and 
feet, and Raynaud's phenomenon; and if 
so, 2) whether it is at least as likely 
as not (50 percent likelihood or 
greater) that any such currently 
diagnosed disorder is related to the 
veteran's military service, including 
cold injury.  All pertinent clinical 
findings and the rationale for all 
opinions expressed should be provided.  

2.  After ensuring that all requested 
development has been completed as 
consistent with this remand and the 
VCAA, the RO should review the record 
and determine whether the benefits 
sought can be granted.  The veteran and 
his representative should then be 
furnished an appropriate supplemental 
statement of the case, if in order, and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The purpose of this action is to comply with the Veterans 
Claims Assistance Act of 2000.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal.  No further action is 
required of the veteran until he is notified.



		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals


 



